Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 8, 2021. 

2. Claims 1-3, 5-9, 11, 12, and 15-23 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “creating, by at least one computing device, at least one blueprint, wherein the at least one blueprint comprises blueprint components; generating, by the at least one computing device, code based on the at least one blueprint; instantiating a virtual private cloud (VPC), wherein cloud deploy software executes in the VPC; creating at least one pipeline on the VPC, wherein the at least one pipeline sends application programming interface (API) calls to cloud deploy software executing in the VPC, and wherein the cloud deploy software modifies the code in response to the calls; and deploy, using the modified code, a cloud infrastructure, wherein the deploying includes controlling, bv the VPC, instantiation of the blueprint to provide the cloud infrastructure,” in independent claims 1, 9, and 16, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 9,286,189 to Neogi discloses generating a population of translation logic elements from a plurality of verified computing services template translation programs, where each of the verified programs is configured to correctly translate at least one computing services template of a plurality of known templates to a respective service blueprint.
NPL to Mansour et al. discloses live migrating/deploying of software applications and overcoming the lack of cloud interoperability among software application providers.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192